

117 HR 1468 IH: Securities and Exchange Commission Real Estate Leasing Authority Revocation Act
U.S. House of Representatives
2021-03-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1468IN THE HOUSE OF REPRESENTATIVESMarch 1, 2021Ms. Norton introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend title 40, United States Code, to eliminate the leasing authority of the Securities and Exchange Commission, and for other purposes.1.Short titleThis Act may be cited as the Securities and Exchange Commission Real Estate Leasing Authority Revocation Act.2.Leasing of space for Securities and Exchange Commission(a)In generalSection 3304 of title 40, United States Code, is amended by adding at the end the following:(e)Leasing of space for Securities and Exchange CommissionNotwithstanding any other provision of law, on and after the date of enactment of this subsection, the Securities and Exchange Commission may not lease general purpose office space. The Administrator may lease such space for the Securities and Exchange Commission under section 585 and this chapter..(b)Limitation on statutory constructionThe amendment made by subsection (a) may not be construed to invalidate or otherwise affect a lease entered into by the Securities and Exchange Commission before the date of enactment of this Act.